Citation Nr: 0309444	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  01-02 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from August 1972 to September 
1974.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the San Juan, the Commonwealth of Puerto Rico, Regional 
Office (RO) which denied a permanent and total disability 
rating for pension purposes.  In January 2003, the Board 
determined that additional development of the record was 
needed.  The veteran has been represented throughout this 
appeal by the Disabled American Veterans.  


REMAND

In January 2003, the Board determined that additional 
development of the record was needed and directed that all 
Department of Veterans Affairs (VA) clinical documentation 
pertaining to treatment of the veteran at the San Juan, the 
Commonwealth of Puerto Rico, VA Medical Center should be 
obtained and the veteran was to be afforded a VA examination 
for compensation purposes.  The requested VA clinical 
documentation was incorporated into the record.  In March 
2003, the veteran was afforded the requested VA examination 
for compensation purposes.  A copy of the examination report 
has been incorporated into the record.  The veteran has not 
waived RO consideration of the additional evidence.  

The United States Court of Appeals for the Federal Circuit 
has recently invalidated the regulations which empowered the 
Board to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the veteran or 
his representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  

The report of the April 2003 VA examination for pension 
purposes notes that the veteran was receiving ongoing 
treatment for his human immunodeficiency virus (HIV) disorder 
at the Arecibo, the Commonwealth of Puerto Rico, Regional 
Hospital.  In reviewing a similar factual scenario, the Court 
has held that the VA should obtain all relevant VA and 
private treatment records which could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  Accordingly, this case is 
REMANDED for the following action: 

1.  After obtaining the appropriate 
release, the RO should contact the 
Arecibo, the Commonwealth of Puerto Rico, 
Regional Hospital and request that copies 
of all available clinical documentation 
pertaining to treatment of the veteran.  

2.  The RO should then readjudicate the 
veteran's entitlement to a permanent and 
total disability rating for pension 
purposes.  If the benefit sought on 
appeal remains denied, the veteran should 
be issued a supplemental statement of the 
case which addresses all relevant actions 
taken on his claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See  M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


